Citation Nr: 1718744	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-22 019	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A transcript of that hearing is on file.

The issue of service connection for left ear hearing loss on the merits and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear service connection claim was denied in an unappealed March 1989 rating decision.

2.  No additional relevant evidence for left ear hearing loss was submitted for a period of one year following the March 1989 rating decision.

3.  Evidence submitted since the March 1989 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the March 1989 denial became final; the criteria for reopening the previously denied claim for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the decision being favorable to the Veteran, no further discussion of such duties is necessary at this time.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251-52 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran initially filed his claim of service connection for left ear hearing loss in February 1972, and again in June 1982.  The AOJ denied service connection in a March 1989 rating decision based on a lack of evidence showing hearing loss in the Veteran's left ear during service and thereafter.  The Veteran was notified of that decision in a March 1989 letter.  The Veteran did not submit a notice of disagreement within one year of that notice letter, nor did he submit any additional evidence respecting the hearing loss claim until he filed a claim for an increase in his evaluation for bilateral hearing loss in March 2009, although at the time he was only service connected for hearing loss in his right ear.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the March 1989 notice letter, the March 1989 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for left ear hearing loss.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the March 1989 rating decision became final, the Veteran submitted written statements and testified at the hearing that, on separation from the military, he was told his hearing had worsened in both ears, and that his employer gave physicals including hearing checks every two years, which also showed hearing loss.  The Veteran submitted private records showing treatment for hearing loss, and two new VA audiological examinations were administered.

In light of the above evidence, the Board finds that new and material evidence has been submitted, and the claim is reopened.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for left ear hearing loss is reopened.  To this limited extent only, the appeal of that issue is granted.


REMAND

The Veteran seeks service connection for left ear hearing loss, and has been service connected for right ear hearing loss beginning in February 1972.  The Veteran's records show that he developed left ear hearing loss more gradually than he did in his right ear, but the Veteran contends that hearing loss in both ears is due to noise exposure in service, when he was in an artillery unit in Vietnam.

The Veteran underwent two VA audiological examinations during the course of this appeal.  In April 2009, the examiner tested the Veteran's hearing in both ears and examined him for tinnitus, but gave no opinion as to whether the Veteran's hearing loss was related to service.  In November 2012, the examiner again tested the Veteran's hearing in both ears, opining that the Veteran's hearing loss was caused by or a result of an event in military service.  However, the examiner did not specify in which ear the hearing loss was related to service, and the rationale appears to be directed toward the right ear, as it notes normal hearing in the left ear and a mild hearing loss in the right ear upon separation from the military.  The Board finds that these opinions are inadequate, as neither addresses the etiology of the Veteran's left ear hearing loss, and the November 2012 examination relies solely on the results at separation and does not address the Veteran's statements about his left ear hearing loss, particularly his reported noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the TDIU issue is intertwined with the above remanded issues and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Bessemer VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician to determine whether the Veteran's claimed left ear hearing loss is related to his military service.  After reviewing the claims file, the examiner is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss began in or is otherwise caused by acoustic trauma in service.

The examiner should focus specifically on whether the noise exposure in service from being part of an artillery unit is the cause of the Veteran's current left ear hearing impairment.  Facts and medical principles relied upon to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  In other words, if the examiner finds that the current hearing loss is not related to acoustic trauma in service solely because normal hearing was noted upon discharge, the examiner MUST explain the significance of normal hearing upon discharge and why this would preclude the current hearing loss from being related to acoustic trauma in service.

The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also comment upon any changes in the Veteran's left ear hearing between his entrance examination and his separation examination, and their significance, if any.  

Finally, if it is not found that the Veteran's left ear hearing loss is caused by his service, the examiner should address how the etiology for hearing loss in his left ear might differ from that of his right ear.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for left ear hearing loss and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


